DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 2, --thermal-- has been added before “resistance” throughout lines 2 and 4.
In claim 3, --thermal-- has been added before “resistance” throughout lines 2-4.
In claim 8, --thermal-- has been added before “resistance” throughout lines 2 and 4.
In claim 9, --thermal-- has been added before “resistance” throughout lines 2-4.
In claim 14, --thermal-- has been added before “resistance” throughout lines 2-4.
In claim 15, --thermal-- has been added before “resistance” throughout lines 2 and 4.
In claim 16, --thermal-- has been added before “resistance” throughout lines 2-6.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method comprising multiplying the plurality of temperature outputs by a reference signal in phase with the periodic sine wave input and calculating a resultant direct current (DC) signal component to determine an in-phase component, X; multiplying the plurality of temperature outputs by a 90° phase-shifted reference signal and calculating the resultant DC signal component to determine a quadrature, out-of-phase component, Y; calculating a phase offset responsive to the periodic sine wave input based on tan-1 (Y/X) or atan2(X.Y); and determining a thermal resistance value for the thermal interface using a calibrated resistance-phase offset equation and the calculated phase offset (claim 1).
A method comprising multiplying the plurality of temperature outputs by a reference signal in phase with the periodic sine wave input and calculating a resultant direct current (DC) signal component to determine an in-phase component, X; multiplying the plurality of temperature outputs by a 90° phase-shifted reference signal and calculating the resultant DC signal component to determine a quadrature, out-of-phase component, Y; calculating a phase offset responsive to the periodic sine wave input based on tan-1 (Y/X) or atan2(X.Y); and determining a thermal resistance value for the thermal interface using a calibrated resistance-phase offset equation and the calculated phase offset (claim 7).
A method comprising multiplying the plurality of temperature outputs by a reference signal in phase with the periodic sine wave input and calculating a resultant direct current (DC) signal component to determine an in-phase component, X; multiplying the plurality of temperature outputs by a 90° phase-shifted reference signal and calculating the resultant DC -1 (Y/X) or atan2(X.Y); and determining a thermal resistance value for the thermal interface using a calibrated resistance-phase offset equation and the calculated phase offset (claim 13).
A computer-readable medium having stored thereon a computer program comprising instructions to cause an instrument to execute the method of claim 13 (claim 20).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
12/22/21